Motion by the plaintiff, inter alia, for reargument of an appeal from an order of the Supreme Court, Orange County (Patsalos, J.), entered November 10, 1987, which was decided by decision and order of this court dated June 20, 1988.
Ordered that the motion is granted to the extent that the decision and order of this court dated June 20, 1988 [141 AD2d 706, 707] is amended by deleting from the second full paragraph on the second page the phrase: "administers its own comparable examination under 8 NYCRR 73.2, but accepts passing results on NBCE’s parts I and II in lieu of its own”, and substituting therefor the following: "accepts passing results on NBCE’s parts I and II”; and it is further,
Ordered that the motion is otherwise denied in all respects. Bracken, J. P., Eiber, Hooper and Harwood, JJ., concur.